DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Interview Summary
Scott Pundsack (Attorney) and Ben Lebron (Primary Examiner) discussed a potential new rejection over Claims 1 and 6. See Interview Record for further detail. The Attorney and Examiner also discussed a potential claim amendment of incorporating the limitations of Claim 16 into Claims 1 and 6. The proposed amendment was agreed upon, and an Examiner’s Amendment is issued herein.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Pundsack on 30 August 2021.
The application has been amended as follows: 
With regard to Claim 1, line 6, between “downwards to a low point and then” and “upwards to” add ---vertically---.
With regard to Claim 6, line 8, between “downwards to a low point and then” and “upwards to a second opening”, add ---vertically---.
With regard to Claim 13, line 1, delete “are”.
Claim 16.
Allowable Subject Matter
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance: Claims 1 and 6 are allowable over the prior art for the limitation of “wherein each conduit defines a closed channel extending from a first opening inside of an associated one of the gas pockets downwards to a low point and then vertically upwards to a second opening”. As shown in the embodiments of Hashimoto of record, the column pipe 11 penetrates the partition panel 7a and links the first air chamber 9 to the second air chamber 10 ([0070]). The auxiliary pipe 12 includes a first end portion linked to the column pipe 11 in the second air chamber 10 ([0070]). The structure of the column pipe 11 and auxiliary pipe 12 allows intermittent aeration operation via a siphoning effect, allowing air to fill the first air chamber 9 through the auxiliary pipe 12, followed by lowering of air pressure and rising liquid level in the second air chamber 10, and finally liquid flowing from treatment tank 2 to the first air chamber 9, the column pipe 11, and the auxiliary pipe 12 ([0079], [0080], [0100], [0101]). From the Examiner’s perspective, it is not obvious that changing the location of the second opening where the column pipe penetrates the partition panel 7a to be vertically above the auxiliary pipe 12 would result in no change in the operation of the intermittent aeration operation. Furthermore, there is no predictability that such a change would cause this modified invention of Hashimoto to be satisfactory for its intended purpose.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777